DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
Response to Arguments
Applicant’s remarks filed 7/13/2022 have been fully considered. With respect to the rejections under 35 U.S.C. § 112(b), the remarks and corresponding amendments are found persuasive and the rejections are withdrawn.
Applicant’s arguments with respect to claim(s) 1-3 and 5-11 under 35 U.S.C. § 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadashian et al. (U.S. Patent Application Publication No. 2017/0354825) hereinafter referred to as Dadashian; further in view of Jullien et al. (U.S. Patent Application Publication No. 2013/0012046) hereinafter referred to as Jullien.
Regarding claim 1, Dadashian teaches an implantable pulse generator for administering electrotherapy via an implantable lead, the implantable pulse generator (¶[0052]) comprising: 
a housing (¶[0052]); and 
a header connector assembly coupled to the housing (¶[0035]), the header connector assembly including a connector assembly and a header (¶[0053]) injection molded about the connector assembly such that the header encloses the connector assembly (¶[0052]), 
wherein the connector assembly includes a support (Fig. 14-15, element 300, alignment pin ¶[0098-0099]) and a connector receptacle (Fig. 6 element 56), the connector receptacle comprising a quadripolar connector receptacle that extends along of longitudinal axis (Fig. 6, axis labeled element 66) from a proximal end of the connector receptacle to a distal end of the connector receptacle (Fig. 6, elements 52 and 54 labeled ends).
Dadashian does not teach that the connector receptacle is kept under axial compression or loading by the support, or that the support is configured at least partially about the receptacle.
Attention is drawn to the Jullien reference, which teaches a rigid sleeve support which is configured at least partially about a connector receptacle (¶[0059], Fig. 1b), and holds the connector receptacle under axial compression (¶[0062], ¶[0064]) to prevent epoxy from leaking into the components during encapsulation (¶[0072]).
It would have been obvious to one of ordinary skill in the art to modify the connector assembly of Dadashian to include a rigid sleeve support, as taught by Jullien, in order to prevent epoxy leakage during assembly, and ensure the coaxiality of various elements and a precise dimensioning through the connector assembly (Jullien ¶[0073]).
Regarding claim 2, Dadashian, as modified by Sheldon, teaches the implantable pulse generator of claim 1.
Jullien further teaches wherein the support extends at least partially about the quadripolar connector receptacle as a result of the support being over-molded about the quadripolar connector receptacle (Fig. 1b, element 221 rigid sleeve, ¶[0058], ¶[0063]).
Regarding claim 3, Dadashian, as modified by Sheldon, teaches the implantable pulse generator of claim 1.
Jullien further teaches wherein the support retains the quadripolar connector receptacle by press-fit (¶[0023] half-sleeves pressed around the connector receptacle).
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadashian and Jullien as applied to claim 1 above, and further in view of Ries et al. (U.S. Patent Application Publication No. 2015/0306402,) hereinafter referred to as Ries.
Regarding claim 5, Dadashian, as modified by Jullien, teaches the implantable pulse generator of claim 1.
Jullien further teaches which teaches a support extending over the entire electronics subassembly (Fig. 1b, element 221 rigid sleeve, ¶[0058], ¶[0063]).
Dadashian and Jullien do not teach windows positioned over the connector blocks of the quadripolar connector receptacle for a conductor ribbon to electrically couple to the connector blocks.
Attention is brought to the Ries reference, which teaches a header assembly comprising a connector receptacle, and a window in the mold material positioned over a connector block of the quadripolar connector receptacle (Fig. 4, apertures labeled 86), and a conductor ribbon extends from a feedthru of the housing and through the window to electrically couple the conductor ribbon with the connector block (Figs. 7A-7E, connector channels 88, connector blocks labeled 18).
It would have been obvious to one of ordinary skill in the art to modify the support apparatus of Dadashian as modified to have windows to the connector blocks, as taught by Ries, “thereby allowing a direct electrical connection between a stacked assembly and an implantable medical device hybrid circuit board.” (Ries ¶[0003]).
Regarding claim 6, Dadashian as modified, teaches the implantable pulse generator of claim 5.
Ries further teaches wherein the support further includes a circumferential rib of a sidewall of the support, the circumferential rib being immediately adjacent the window and fully covering an underlying insulating ring of the quadripolar connector receptacle (Fig. 7A-7E, connector blocks are labeled 18, apertures are 86, ribs in between clearly cover the insulating rings beneath).
Regarding claim 7, Dadashian as modified, teaches the implantable pulse generator of claim 6.
Ries further teaches wherein the circumferential rib extends across the underlying insulating ring in an axial direction, and along the underlying insulating ring in a circumferential direction, to isolate the underlying insulating ring from the header (Fig. 7A-7E, connector blocks are labeled 18, apertures are 86, ribs in between clearly cover the insulating rings beneath).
Regarding claim 8, Dadashian as modified, teaches the implantable pulse generator of claim 1.
Jullien further teaches wherein the support includes a positioning feature to maintain a position of a first component of the connector assembly relative to other components of the connector assembly (¶[0022] “In one preferred embodiment, the mating surface profiles are defined by cooperating shoulders formed on the inner annular side of the rigid sleeve and on the outer annular side of the flexible seal. In an alternate embodiment, the mating surface profiles are defined by cooperating grooves and ridges (also called “ribs”) formed on the outer annular side of the flexible seal and on the inner annular side of the rigid sleeve”)
Regarding claim 9, Dadashian as modified, teaches the implantable pulse generator of claim 8.
Jullien further teaches wherein the positioning feature includes a recess mated with a tip block or a ring block of the connector assembly (¶[0067] Fig. 4a-4b, ribs and recesses).
Regarding claim 10, Dadashian as modified, teaches the implantable pulse generator of claim 8.
Ries further teaches wherein the positioning feature receives a ribbon conductor of the connector assembly (Fig. 1, elements 16 are the connector ribbons).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dadashian and Jullien as applied to claim 1 above, and further in view of Nolan et al. (U.S. Patent Application Publication No. 2015/0018877,) hereinafter referred to as Nolan.
Regarding claim 11, Dadashian as modified, teaches the implantable pulse generator of claim 1.
Dadashian does not teach a suture opening in the header connector assembly.
Attention is brought to the Nolan reference, which teaches a molded in place suture opening in the header connector assembly, wherein the suture opening is defined by the header (¶[0043-0044] the header material defines the suture openings as they are molded in place).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the injection molded header of Dadashian as modified to include molded-in-place suture openings, as taught by Nolan, because Nolan teaches that including a plurality of suture anchors allows an installing surgeon to choose an optimized surgical attachment scheme (¶[0043]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2013/0309889 to Ries et al. teaches a two-shot header including windows for connector ribbons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792